GUIDRY, Judge.
Ex proprio motu we find that this court lacks jurisdiction to hear this appeal because it was not filed timely. Therefore, we dismiss this appeal.
The trial court denied plaintiff’s request for a preliminary injunction, sustaining defendants’ exceptions of no cause of action and improper use of executory proceedings on July 26,1976. On July 28,1976 plaintiff was granted a devolutive appeal and bond was set at $250. The appeal bond was filed September 17, 1976.
An appeal from an order or judgment relating to a preliminary injunction must be taken and a bond furnished within fifteen days from the date of the order or judgment. LSA-C.C.P. art. 3612. When the appeal bond is not timely filed, this court is without jurisdiction, even if the appeal is being taken from the denial of a preliminary injunction. Ruiz v. Succession of Viosca, 291 So.2d 527 (La.App. 4 Cir. 1974).
The appeal is dismissed at appellant’s cost.
APPEAL DISMISSED.